Per Curiam.
As the party ultimately answerable for the wrong, defendant is bound to indemnify plaintiff. Sulzbacher v. Dickie, 6 Daly, 469, is an explicit authority in support of defendant’s liability. Moreover, on a former appeal in this case, we adjudged the defendant liable upon a state of facts substantially identical with that established on the trial under review. Malony v. Brady, 14 N. Y. Supp. 794. In this court, at all events, the question is concluded. We may adS„ however, that the defendant’s guaranty afforded another and independent ground of recovery. The sum paid by plaintiff to repair the effects of defendant’s negligence, unless it were excessive, is t the proper measure of the damages for which he was responsible. The cases i cited by the appellant are not at all to the contrary. We perceive no error in, the return, and accordingly the judgment is affirmed, with costs.